DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-7, 9, 11-12, 16-17, 19, 21-22, and 24-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Dec. 2020 has been entered.
 
Status of Claims
	Claims 1, 9, and 26 are amended.  Claims 8, 10, 13-15, 18, 20, and 23 are canceled.  Claims 16-17, 19, 21-22, and 24 are withdrawn.

Response to Amendment
	The amendments filed on 17 Dec. 2020 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-7, 12, and 25-26 under 35 USC 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 
In view of Applicants amendments, the rejection of claims 1-7, 9, 11-12, and 25-26 under 35 USC 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007), in view of Kaplan et al. (US 2010/0279112 A1; published 4 Nov. 2010) and Melius et al. (US 2006/0141891 A1; published 20 Feb. 2014), in further view of Kaplan et al. (WO 2012/145739 A1; published 26 Oct. 2012) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does teach or suggest a 

Applicants Arguments
	Applicants assert that the specification describes fragments and clusters may be initially prepared by the processes described therein followed by one or a range.  The fragments or clusters may be prepared by first preparing a biocompatible textile using the techniques described at 56-66 of the specification and then pulverizing the textile.  As further noted in 93 and 94 of the specification, the biocompatible textiles can have a porosity of about 90% or about 60%, which corresponds to porosity ranges of 81-99% and 54-66% as recited in the claims due to the definition of about set forth in 22 of the specification.  Compositions comprising fragments and/or clusters prepared from the embodiments of biocompatible textiles described in 81 of the specification would have the corresponding porosity ranges in the claims.

Applicant's arguments filed 17 Dec. 2020 have been fully considered but they are not persuasive.  At for example 93, example 2, the instant specification teaches a biocompatible textile.  Polymer fibers having a fiber diameter of about 7 µm were electrospun onto a mandrel.  Fig. 3 A depicts the textile created from the polydioxanone eletrospun alone onto a mandrel and demonstrates a porosity of about 60% (in which porosity is defined as the fraction of void space in a material).  Thus, porosity in the instant specification is defined as fraction of void space in a woven textile and not micronized electrospun textile fragments.  At example 6, the instant specification teaches the preparation of micronized electrospun textile fragments where an electrospun mat is cut and placed in liquid nitrogen.  A shear mixer was then placed in the liquid nitrogen at approximately 30,000 rpm for 1 min to micronize the fibers (connotes blending of the mat). Thus, the electrospun fibers which make up the mat have been fragmented into .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 12, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007), in view of Kaplan et al. (US 2010/0279112 A1; published 4 Nov. 2010) and Melius et al. (US 2006/0141891 A1; published 20 Feb. 2014).

Claims 1-7, 9, 11-12, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007), in view of Kaplan et al. (US 2010/0279112 A1; published 4 Nov. 2010) and Melius et al. (US 2006/0141891 A1; published 20 Feb. 2014), in further view of Kaplan et al. (WO 2012/145739 A1; published 26 Oct. 2012).


Applicants Arguments
	Applicants assert that Melius fails to disclose electrospun fiber fragment clusters that comprise at least one of a spherical, globular, ellipsoidal, or flattened spherical shape.  Neither Kaplan nor Kaplan II disclose electrospun fiber fragment clusters and thus, they could not teach clusters having particular shapes enumerated in the amended claims.  Kaplan and Kaplan II cannot remedy the deficiencies of Michal and Melius described above.

Applicant's arguments filed 17 Dec. 2020 have been fully considered but they are not persuasive.  Michal teaches that electrospun fibers processed into the range from about 200 nm and about 1300 nm.  When delivered, the stem cells may be temporally immobilized in the gel and adhere to the electrospun fibers.  At [0038], Michal teaches that the mixture may be subjected to electrospinning to create interwoven fibers with a diameter in a range from about 0.2 µm to about 3 µm.  The fibers may be processed by cryogenic grinding.  These are practically the same conditions used at example 6 in the instant specification to achieve a composition comprising electrospun fiber fragments and electrospun fiber fragment clusters wherein each of the plurality of electrospun fiber fragment clusters comprise at least one of a spherical, globular, ellipsoidal, or flattened cylindrical shape.
Melius does teach a plurality of fragment clusters wherein each of the plurality of fragment clusters comprise at a spherical, globular, ellipsoidal and flattened cylindrical shape.  At for example Figs. 2A, 2B 
    PNG
    media_image1.png
    382
    1009
    media_image1.png
    Greyscale
, 3A, and 3B 
    PNG
    media_image2.png
    333
    590
    media_image2.png
    Greyscale
, Melius teaches fragment clusters having at least spherical and globular shapes.  At [0075], Melius teaches that the clusters are formed by pulverizing, grinding, etc.  Melius teaches that aggregate clusters are advantageous for stabilizing the structure in a particular way and for increasing the aggregates space and allow the structure to move and expand into areas opened up by the clusters.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition .


New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11-12, and 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007), in view of Kaplan et al. (US 2010/0279112 A1; published 4 Nov. 2010) , Melius et al. (US 2006/0141891 A1; published 20 Feb. 2014), and Kaplan et al. (WO 2012/145739 A1; published 26 Oct. 2012), in further view of Kaplan et al. (WO 2013/152265 A1; published 10 Oct. 2013; “Kaplan et al. II”).

	Michal et al. teach as discussed above.
	Michal et al. do not further expressly disclose a plurality of electrospun fiber fragment clusters comprises at least one of a spherical shape.
	Kaplan et al. teach as discussed above.
	Melius et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Michal et al. so that the plurality of electrospun fiber fragment clusters comprises a spherical shape as taught by Michal et al. because it would advantageously enable increased interstitial space between fiber fragments and/or advantageously prevent agglomeration.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 11-12, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-35 of copending Application No. 17/150,803, in view of Michal et al. (US 2007/0218118 A1; published 20 Sep. 2007) and Kaplan et al. (WO 2013/152265 A1; published 10 Oct. 2013; “Kaplan et al. II”). 

Claims 25-35 of copending Application No. 17/150,803 claim a composition and kit thereof comprising a plurality of micronized electrospun fiber fragments comprising a polymer, wherein the plurality of electrospun fiber fragments have an average length of 0.9 µm to 1100 µm and average diameter of 0.09 µm to 11 µm; a plurality of electrospun fiber fragment clusters 
Claims 25-35 of copending Application No. 17/150,803 do not claim a synthetic polymer and wherein the plurality of electrospun fiber fragment clusters comprises at least one of a spherical, globular, ellipsoidal, or flattened cyclindrical shape. 
Michal et al. teach as discussed above and as discussed in the Office action filed on 18 Aug. 2020.
Kaplan et al. II teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition and kit thereof of claims 25-35 of copending Application No. 17/150,803 by incorporating synthetic fiber as taught by Michal et al. and by incorporating clusters having globular and/or spherical shapes as taught by Kaplan et al. II because it would advantageously enable a biodegradable synthetic fiber fragment, such as PLGA, capable of carrying a treatment agent and advantageous shapes that advantageously increase the interstitial space between fiber fragments and/or advantageously minimize undesirable agglomeration.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618